1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     KNEPPER & CLARK LLC
4    5510 So. Fort Apache Rd, Suite 30
     Las Vegas, NV 89148
5
     Phone: (702) 856-7430
6    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
7    Email: miles.clark@knepperclark.com
8
     David H. Krieger, Esq.
9    Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
10   8985 S. Eastern Ave., Suite 350
     Las Vegas, NV 89123
11
     Phone: (702) 880-5554
12   Fax: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
13
     Attorneys for Plaintiff
14

15                               UNITED STATES DISTRICT COURT

16                                   DISTRICT OF NEVADA
17   JACQUELINE STEINMETZ,                     Case No.: 2:19-cv-00067-APG-EJY
18

19                                             STIPULATION TO EXTEND TIME FOR
                    Plaintiff,
20                                             REMAINING BRIEFING ON
     vs.                                       JPMORGAN CHASE BANK, N.A.,
21                                             SUCCESSOR BY MERGER TO
     AMERICAN HONDA FINANCE; CHASE             CHASE BANK USA, N.A.’S
22                                             (INCORRECTLY NAMED AS “CHASE
     CARD; EQUIFAX INFORMATION
23   SERVICES, LLC; EXPERIAN                   CARD”) MOTION FOR SUMMARY
     INFORMATION SOLUTIONS, INC.;              JUDGMENT
24   INNOVIS DATA SOLUTIONS, INC.; TRANS
     UNION LLC; and SELECT PORTFOLIO     FIRST REQUEST
25
     SERVICING, LLC,
26                                                ORDER
                Defendants.
27
     STIPULATION TO EXTEND TIME FOR REMAINING BRIEFING ON JPMORGAN CHASE BANK, N.A.,
28   SUCCESSOR BY MERGER TOCHASE BANK USA, N.A.’S (INCORRECTLY NAMED AS “CHASE CARD”)
     MOTION FOR SUMMARY JUDGMENTFIRST REQUEST - 1
1           Plaintiff Jacqueline Steinmetz (“Plaintiff”), by and through her counsel of record, and
2
     Defendant JPMorgan Chase Bank, N.A., successor by merger to Chase Bank USA, N.A.,
3
     (incorrectly named as “Chase Card”) (“Chase”) have agreed and stipulated to the following:
4
            1.      On August 28, 2019, Chase filed a Motion for Summary Judgment [ECF Dkt. 98].
5

6           2.      Plaintiff’s Response is due September 18, 2019.

7           3.      Plaintiff and Chase have agreed to extend Plaintiff’s response fourteen days in order
8
     to allow Plaintiff to consider the facts and circumstances of the pending briefing, and to extend
9
     Chase’s deadline to file a reply in support of its motion for fourteen days for the same reasons.
10
     The parties are also engaging in settlement discussions, and resolution without burdening the Court
11

12   with potentially unnecessary briefing aids in judicial economy. As a result, both Plaintiff and

13   Chase hereby request this Court to further extend the date for Plaintiff to respond to Chase’s
14
     Motion for Summary Judgment until October 2, 2019 and to extend the date for Chase to file its
15
     Reply until October 30, 2019. This stipulation is made in good faith, is not interposed for delay,
16
     //
17

18   //

19   //
20
     //
21
     //
22
     //
23

24   //

25   //
26
     //
27
     STIPULATION TO EXTEND TIME FOR REMAINING BRIEFING ON JPMORGAN CHASE BANK, N.A.,
28   SUCCESSOR BY MERGER TOCHASE BANK USA, N.A.’S (INCORRECTLY NAMED AS “CHASE CARD”)
     MOTION FOR SUMMARY JUDGMENTFIRST REQUEST - 2
1    and is not filed for an improper purpose.
2
            IT IS SO STIPULATED.
3           Dated September 17, 2019.

4     KNEPPER & CLARK LLC                          BALLARD SPAHR LLP

5     /s/ Miles N. Clark                           /s/ Joel E. Tasca
6     Matthew I. Knepper, Esq.                     Joel E. Tasca, Esq.
      Nevada Bar No. 12796                         Nevada Bar No. 14124
7     Miles N. Clark, Esq.                         Lindsay C. Demaree, Esq.
      Nevada Bar No. 13848                         Nevada Bar No. 11949
8     5510 So. Fort Apache Rd, Suite 30            1980 Festival Plaza Drive, Suite 900
9     Las Vegas, NV 89148                          Las Vegas, NV 89135
      Email: matthew.knepper@knepperclark.com      Email: tasca@ballardspahr.com
10    Email: miles.clark@knepperclark.com          Email: demareel@ballardspahr.com
11    HAINES & KRIEGER LLC                         Counsel for Defendant
12    David H. Krieger, Esq.                       JPMorgan Chase Bank, N.A., successor by
      Nevada Bar No. 9086                          merger to Chase Bank USA, N.A.,
13    8985 S. Eastern Avenue, Suite 350            (incorrectly named as “Chase Card”)
      Las Vegas, NV 89123
14    Email: dkrieger@hainesandkrieger.com
15
      Counsel for Plaintiff
16
                                                      Steinmetz v. American Honda Finance et al
17                                                                     2:19-cv-00067-APG-EJY
18
          ORDER GRANTING STIPULATION TO EXTEND TIME FOR REMAINING
19      BRIEFING ON JPMORGAN CHASE BANK, N.A., SUCCESSOR BY MERGER TO
               CHASE BANK USA, N.A.’S (incorrectly named as “Chase Card”)
20                     MOTION FOR SUMMARY JUDGMENT
21

22          IT IS SO ORDERED.

23                                 ________________________________________
                                   UNITED
                                   UNITED STATES
                                           STATESDISTRICT
                                                     DISTRICTJUDGE
                                                                JUDGE
24
                                   Dated: October 1, 2019.
25                                                   Dated: _______________

26

27
     STIPULATION TO EXTEND TIME FOR REMAINING BRIEFING ON JPMORGAN CHASE BANK, N.A.,
28   SUCCESSOR BY MERGER TOCHASE BANK USA, N.A.’S (INCORRECTLY NAMED AS “CHASE CARD”)
     MOTION FOR SUMMARY JUDGMENTFIRST REQUEST - 3
